Civil action to recover damages for the death of plaintiff's intestate, alleged to have been caused by the wrongful act, neglect or default of the defendant in running him down and striking him with a high-powered automobile.
The usual issues of negligence, contributory negligence and damages were submitted to the jury and answered in favor of the plaintiff.
From the judgment entered on the verdict the defendant appeals, assigning errors.
A careful perusal of the record leaves us with the impression that no error was committed on the trial of the cause. The evidence was amply sufficient to carry the case to the jury, and we have discovered no ruling or action of the trial court which we apprehend should be held for reversible error. The verdict and judgment will be upheld.
No error. *Page 774